Citation Nr: 0712193	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-38 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an initial rating for bilateral hearing loss 
in excess of 0 percent from December 4, 2002, and in excess 
of 10 percent from March 12, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active service from March 1963 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
bilateral hearing loss and assigned a 0 percent rating, 
effective December 4, 2002.  The veteran perfected a timely 
appeal as to the above decision.  The claims file was 
subsequently transferred to the RO in Portland, Oregon.  
Thereafter, in a rating action of November 2004, the RO 
increased the rating for bilateral hearing loss from 0 
percent to 10 percent, effective March 12, 2004.  As the 
assigned rating does not represent the highest possible 
rating available under the VA Schedule for Rating 
Disabilities (Rating Schedule), the veteran's appeal of the 
assigned disability evaluation for his service-connected 
hearing loss disability continues.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for his bilateral hearing loss disability, the 
Board has characterized the issue on the first page in 
accordance with the holding of Fenderson v. West, 12 Vet. 
App. 119 (1999).  


FINDINGS OF FACT

1.  In July 2003, audiometric testing showed an average 56-
decibel loss, with a speech recognition score of 84 percent, 
in the right ear (Level II); and, for the left ear, an 
average 63-decibel loss with a speech recognition score of 80 
percent (Level IV).  

2.  In March 2004, audiometric testing showed an average 61-
decibel loss, with a speech recognition score of 80 percent, 
in the right ear (Level IV); and, for the left ear, an 
average 64 decibel loss with a speech recognition score of 84 
percent (Level III).  


CONCLUSIONS OF LAW

1.  From December 4, 2002, to March 11, 2004, the criteria 
for a compensable evaluation for bilateral hearing loss were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 
(2006).  

2.  On and after March 12, 2004, the criteria for a rating in 
excess of 10 percent for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.85, 4.86, DC 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in December 2002 from the RO to the veteran that 
was issued prior to the initial RO decision in August 2003.  
That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
October 2004 SOC and March 2005 SSOC were issued, each of 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish a higher rating for bilateral 
hearing loss, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  

II.  Factual Background

The veteran's initial claim of entitlement to service 
connection for bilateral hearing loss (VA Form 21-526) was 
received in December 2002.  Submitted in support of his claim 
was the report of an audiogram evaluation from Concentra 
Medical Center dated in April 2002.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
60
80
70
LEFT
10
25
60
70
70

Received in February 2003 were treatment reports from the 
Providence Medical Group, dated from January 1996 to November 
2002.  During a clinical evaluation in June 1999, the 
examiner noted that hearing audiogram revealed fairly 
profound bilateral hearing loss; he informed the veteran that 
he might benefit from a hearing aid.  

The veteran was afforded a VA compensation examination in 
July 2003, at which time he reported decreased hearing during 
and since his military service, with difficulty understanding 
speech in noise.  He denied any other excessive noise 
exposure, vertigo or middle ear pathology.  On the authorized 
Audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
55
65
65
LEFT
20
40
60
75
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The examiner stated that puretone air and bone conduction 
thresholds revealed a slightly asymmetric, left greater than 
right, moderately severe noise induced high frequency 
sensorineural hearing loss, with good word recognition.  

Received in October 2004 were VA progress notes, dated from 
July 2003 to June 2004, reflecting ongoing evaluation for 
hearing aid purposes.  

On the authorized Audiological evaluation, in March 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
60
70
70
LEFT
25
45
65
75
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  

III.  Legal Analysis - Higher evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability be considered from the point of view of the 
veteran's working or seeking work. Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran'\'s 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
After careful review of the evidentiary record, the Board 
concludes that a "staged" rating is supported by the 
evidence of record.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Period from December 4, 2002, to March 11, 2004

Following review of the record, the Board finds that from 
December 4, 2002, to March 11, 2004, the probative evidence 
shows that the veteran was not entitled to a compensable 
evaluation for his bilateral hearing loss.  

In this regard, the Board notes that the results of the 
audiogram in July 2003 show that, based on an average pure 
tone threshold of 56 decibels in the right ear with speech 
discrimination ability of 84 percent, and 63 in the left ear 
with speech discrimination ability of 80 percent, Table VI 
indicates a numeric designation of level II in the right ear 
and level IV in the left ear.  The point of intersection on 
Table VII reflects that the level of hearing loss is 
consistent with a zero percent evaluation.  

The Board notes that the veteran's assertions that his 
hearing has deteriorated are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, as noted above, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations produce a 
noncompensable disability evaluation.  38 C.F.R. Part 4 
Diagnostic Code 6100.  Accordingly, the noncompensable 
disability evaluation assigned from December 4, 2002, to 
March 11, 2004, accurately reflects the degree of the 
veteran's service-connected hearing impairment during that 
period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, 
Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86, which provide that an individual who manifests 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher number.  Id.  Each ear will 
be evaluated separately.  However, Section 4.86(a) is not 
applicable in this case because, as noted above, results of 
Audiological testing do not show puretone thresholds at all 
four of the specific frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  

B.  Period on and after March 12, 2004

The results of the audiogram in March 2004 show that, based 
upon an average pure tone threshold of 61 decibels in the 
right ear with speech discrimination ability of 80 percent, 
and 64 in the left ear with speech discrimination ability of 
84 percent, Table VI indicates a numeric designation of IV 
for the right ear and III for the left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a 10 percent evaluation.  

As noted above, there is an alternative method for rating 
hearing loss disability which can be used if the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 
decibels or higher, or if the puretone threshold at 1000 
Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 
C.F.R. § 4.86 (2006).  Each ear is to be evaluated separately 
under this part of the regulations.  

The Board also has considered the applicability of the 
provisions of 38 C.F.R. § 4.86(a) and (b), but finds that 
puretone thresholds meeting the definitions of exceptional 
hearing impairment have not been shown.  In this regard, the 
March 2004 audiological examination findings do not reflect 
puretone thresholds of 55 decibels or more from 1000 to 4000 
Hertz, or puretone thresholds of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  As noted, the criteria encompass what is termed 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  We appreciate the veteran's 
concern that he has trouble hearing in certain environments, 
but no specific compensation is provided based upon such 
inability; it is impairment of earning capacity that is 
paramount.  Here, the objective evidence is at the crux of 
the matter, and it provides no appropriate basis for 
assigning a rating higher than 10 percent on and after March 
12, 2004.  

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a rating higher than 10 
percent on and after March 12, 2004, for the veteran's 
bilateral hearing loss, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

A compensable evaluation for bilateral hearing loss for the 
period from December 4, 2002, to March 11, 2004, is denied.  

A rating in excess of 10 percent for bilateral hearing loss 
since March 12, 2004, is denied.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


